DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks filed 12/31/2020, with respect to claims 1, 10 and 16 and Byron and the other cited references not disclosing limitations recited in the claims have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims 1, 10 and 16 including applying at least one language style type identification model to an extracted entity language set to classify the extracted language set into clusters of entity language styles, based on the extracted language set and the entity language styles, building an AI entity corpus, receiving a request from a user to provide feedback, determining a user language style from the received request, determining, from the AI entity corpus, a plurality of potential responses to the received request based on the entity language styles and the determined user language style, ranking each of the plurality of determined potential responses based on a language style match analysis of the entity language styles to the determined user language style, providing at least one of the plurality of determined potential responses as feedback to the user based on the ranking when the received request to provide feedback does not match a defined custom query and providing a 
           Klemm (US 2015/0163358 A1) discloses a natural language processing method including incorporating agents  to respond to user inquiries in a style of the user, but does not explicitly disclose the combination of limitations recited in the independent claims.
           Byron (US 2016/0132590 A1) discloses a natural language processing system providing answers to user’s question according to selected writing styles of different personas, but does not explicitly disclose the combination of limitations recited in the independent claims.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday between 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658